               Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 1 of 20




Sherie N. Buell
Lee F. Bantle
BANTLE & LEVY LLP
99 Park Avenue, Suite 1510
New York, New York 10016
(212) 228-9666
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x

ANITA SHANKAR,
                                                                         No.
                 Plaintiff,                                              ECF Case

                          - against -

ANKURA CONSULTING GROUP, LLC,                                            COMPLAINT
                                                                         AND JURY DEMAND


                 Defendant.

---------------------------------------------------------------------x

        Plaintiff Anita Shankar, by her attorneys, Bantle & Levy LLP, as and for her complaint

against defendant Ankura Consulting Group, LLC, alleges as follows:

                                        NATURE OF THE ACTION

        1.       This is an action for employment discrimination based on sex, race and retaliation

for opposing discrimination in the workplace, in violation of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”), the New York State Human Rights

Law, New York Executive Law § 290 et seq., (the “Executive Law”), and the New York City

Human Rights Law, New York City Administrative Code § 8-101 et seq. (the "NYCHRL").

Plaintiff seeks declaratory and injunctive relief and damages.
              Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 2 of 20




       2.       Plaintiff, Anita Shankar (“Shankar”), was subjected to discrimination based on

her sex and race, and retaliation for opposing discrimination in the workplace, by defendant

Ankura Consulting Group, LLC (“Ankura”), with such discriminatory and retaliatory treatment

culminating in the abrupt and unlawful termination of her employment as a Managing Director

on July 30, 2019.

                                 JURISDICTION AND VENUE

       3.       The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 2000e et seq., as

amended and 28 U.S.C. §§ 1331, 1343(a)(3) and (4). In addition, plaintiff asserts state and city

anti-discrimination law claims under this Court’s supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367(a).

       4.       A substantial part of the acts giving rise to this action were committed within the

district of the United States District Court, Southern District of New York, and venue is properly

lodged in this Court pursuant to 28 U.S.C. § 1391(b).

       5.       Plaintiff has mailed a copy of this complaint to the Corporation Counsel for the

City of New York and to the New York City Commission on Human Rights as required under

New York City Administrative Code, § 8-502.

       6.       All conditions precedent to jurisdiction under § 706 of Title VII, 42 U.S.C. §

2000e-5(f)(3) have occurred or been complied with:

             a. A charge of employment discrimination on the basis of sex and retaliation was

                filed with the Equal Employment Opportunity Commission (“EEOC”) within 300

                days of the adverse actions of which plaintiff complains in this action;

             b. A notification of right to sue was issued by the EEOC on June 15, 2020;




                                                  2
              Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 3 of 20




             c. This complaint has been filed within 90 days of plaintiff’s receipt of the EEOC’s

                notification of right to sue and less than three years after defendant willfully

                engaged in the unlawful action set forth herein.

                                             PARTIES

       7.       Plaintiff Anita Shankar is a 36-year-old South Asian American woman and a U.S.

citizen. Shankar currently resides in New York, New York.

       8.       Upon information and belief, defendant Ankura Consulting Group, LLC

(“Ankura” or the “Company”) is a foreign limited liability company with a New York office

located at 485 Lexington Avenue, New York, New York 10017.

       9.       Upon information and belief, Ankura is a professional services firm specializing

in reactive event-based consulting services and operates offices throughout the world.

       10.      At all times relevant herein, Ankura is and was an employer engaged in industry

affecting commerce and has employed more than fifteen (15) employees within the meaning of

Title VII.

       11.      At all times relevant herein, Ankura is and was an employer within the meaning

of the NYSHRL, N.Y. Exec. L. § 292 and a person within the meaning of § 292(1).

       12.      Defendant Ankura is a person within the meaning of New York City

Administrative Code § 8-102(1), and an employer within the meaning of New York City

Administrative Code §§ 8-102(5) and 8-107.

                                    STATEMENT OF FACTS

Shankar’s Background and Employment with Navigant Consulting, Inc.

       13.      Prior to working for Ankura, Shankar earned a degree in Information Science in

2010 and worked for six years in data analytics and consulting.

                                                  3
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 4 of 20




       14.      In 2016, Shankar commenced employment with Navigant Consulting, Inc.

(“Navigant”) as a Managing Consultant.

       15.      As a Managing Consultant for Navigant, Shankar’s primary responsibilities

included project management, training, performance management, recruiting and coaching.

       16.      Shankar performed well in this position and consistently received positive

feedback from her supervisors.

       17.      Within six months of the start of her employment with Navigant, Shankar was

promoted to the position of Associate Director and given a salary increase based on her excellent

performance.

Ankura Acquires Part of Navigant, and Shankar Becomes an Ankura Employee

       18.      In 2018, Navigant’s Disputes, Forensics, and Legal Technology (“DFLT”)

segment was acquired by Ankura (“the Acquisition”).

       19.      As a result of the Acquisition, Shankar formally became an employee of Ankura

and her title changed from Associate Director to Senior Director.

       20.      Notwithstanding her job title change to Senior Director, Shankar’s responsibilities

remained largely the same.

       21.      As a Senior Director for Ankura, Shankar’s primary responsibilities included

managing complex analytics projects, developing and managing client relationships,

performance management, recruitment, and training.

       22.      At the time of the Acquisition, Shankar expressed concerns to her direct

supervisors about working under Ankura Senior Managing Director, Chris Harvey (“Harvey”).

       23.      Shankar had previously worked with Harvey at FTI Consulting in Chicago from

2014 to 2016.

                                                 4
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 5 of 20




       24.       Shankar left FTI Consulting in 2016 to work for Navigant.

       25.       Upon information and belief, Harvey also left FTI Consulting in 2016 and then

began working for Ankura.

       26.       Immediately following the Acquisition, Shankar advised Rebecca Patterson

(“Patterson”), Managing Director, and Jim Vint (“Vint”), Senior Managing Director and Practice

Lead, of her professional history with Harvey – i.e., that she had worked on a team led by

Harvey from 2014 to 2016 – and informed Patterson and Vint that Harvey had treated her

unfairly at FTI and discriminated against her due to her gender.

       27.       Specifically, at FTI, Harvey had treated Shankar unfairly as compared to her male

counterparts, often being dismissive of her work, minimizing her efforts, and denying her

meaningful and substantive supervision.

       28.       Moreover, Harvey had fostered a misogynistic culture at FTI in which female

employees were often excluded, treating Shankar and other female subordinates with disrespect.

       29.       On one occasion, while Shankar was working as the only woman on a team

project led by Harvey in 2014, Harvey participated in inappropriate workplace conversation

focusing on other women’s bodies in front of Shankar.

       30.       Specifically, Harvey and other FTI employees cruelly mocked an overweight

woman and her use of the turn-style at the entrance to the office building, suggesting that she

would not be able to fit through it.

       31.       On another occasion, Harvey coordinated a golf outing on a workday for his

entire team except for Shankar, the only woman on the team. Shankar was notified by e-mail

that her team members would not be in the office that day, but she was not invited to participate

in the outing.

                                                 5
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 6 of 20




       32.     On another occasion, Harvey commented that a male employee would not be

comfortable being supervised by a female employee.

       33.     Throughout Shankar’s employment with FTI, Harvey was cordial and respectful

toward the male employees, but regularly treated Shankar and other female employees with

hostility and aggression.

       34.     Shankar chose to leave FTI in large part due to Harvey’s discriminatory behavior,

and found Navigant to be a more inclusive workplace.

       35.     When Shankar learned that she would be working at Ankura with Harvey and

expressed her concerns to Patterson and Vint, Patterson and Vint took her out to lunch and

reassured her that she was a valuable asset to Ankura and that her contact with Harvey would be

limited.

       36.     Notwithstanding Shankar’s concerns about working with Harvey, Shankar

performed well in her position of Senior Director at Ankura and was consistently praised for her

performance by Patterson and Vint.

       37.     In Shankar’s 2018 performance review, Patterson rated Shankar’s performance

“exemplary” with a score of 4.06 out of 5.

       38.     Based on this review, Shankar was given another salary raise and was promoted

to the position of Managing Director, effective March 1, 2019.

Chris Harvey and Ankura Discriminate Against Shankar

       39.     Beginning in 2019, Harvey’s problematic behavior toward Shankar resumed, now

at Ankura.

       40.     In or about February 2019, Shankar was told by Senior Managing Director,

Jonathan Marshall, that despite Shankar having had little to no contact with Harvey from July

                                               6
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 7 of 20




2016 to February 2019, Harvey had actively campaigned against Shankar’s promotion to the

position of Managing Director.

       41.     Shankar also learned that Harvey had approached Shankar’s co-workers asking if

they had had any negative experiences with Shankar that he might use to counter her promotion.

       42.     Upon information and belief, Harvey had had minimal contact with Shankar at

Ankura and therefore had no legitimate reason to interfere in Shankar’s promotion.

       43.     Despite Harvey’s discriminatory campaign, Shankar was promoted to the position

of Managing Director, in large part due to the advocacy of Patterson.

       44.     Following Shankar’s promotion, Harvey’s hostility again came to the fore, this

time directed toward both Shankar and her female colleague, Patterson, who had recommended

Shankar for promotion and often championed Shankar and lauded the contributions she made to

the Company.

       45.     For example, on several occasions, Harvey deliberately excluded Shankar from

relevant e-mails, such as client introductions and e-mails regarding Shankar’s mentees.

       46.     Harvey also excluded Shankar from relevant meetings, such as business

development and training opportunities.

       47.     Moreover, on weekly leadership calls moderated by Harvey, he developed a

practice of skipping over Shankar and her project updates while inviting everyone else to speak.

       48.     On one occasion, in or about June 2019, Harvey called Shankar and berated her

for including an innocuous slide about summer interns in a PowerPoint presentation.

       49.     After threatening to report Shankar, Harvey hung up the phone on her.




                                                7
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 8 of 20




       50.     Patterson, who had been working next to Shankar when Harvey called and had

overheard the conversation which took place on speakerphone, agreed with Shankar that

Harvey’s hostility was baseless and unjustified.

       51.     Vint, the practice lead and Shankar’s supervisor, reviewed the slide that had led

Harvey to berate and threaten her and also found it to be innocuous.

       52.     Upon information and belief, Harvey also treated Patterson unfairly.

       53.     Upon information and belief, Harvey and Patterson acted as co-leads of the

Analytics and Data Strategy Group at Ankura.

       54.     On several occasions, Patterson expressed to Shankar that she felt discriminated

against by Harvey based on her gender.

       55.     Specifically, Patterson told Shankar that Harvey was dismissive of her insights

and contributions and would make unilateral decisions for the team without consulting with

Patterson.

       56.     Patterson also told Shankar that when she confronted Harvey, he would call tell

her she was acting “combative.”

Shankar Complains About Harvey’s Discriminatory Behavior

       57.     On many occasions, both before and after her promotion to Managing Director,

Shankar complained to Patterson about Harvey’s discriminatory behavior.

       58.     Shankar often emphasized that Harvey’s gratuitous hostility was routinely

directed only at his female colleagues and that he seemed to have problematic relationships with

female co-workers.

       59.     During these conversations, Patterson emphatically agreed that Harvey’s behavior

was discriminatory and objectionable.

                                                   8
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 9 of 20




       60.     Upon information and belief, Patterson complained to Ann Stavrovich, Senior

Managing Director and “People Office” Representative, about Harvey’s behavior toward herself

and Shankar.

       61.     On July 24, 2019, Shankar reached out to Stavrovich to seek redress regarding

Harvey’s discriminatory and unfair behavior.

       62.     Upon information and belief, Stavrovich was already aware of Shankar’s issues

with Harvey, due in part to conversations Stavrovich had had with Patterson.

       63.     Instead of Stavrovich responding directly to Shankar’s request to redress her

complaint, the People Office sent Shankar a meeting invitation for a “confidential investigation”

meeting on July 29, 2019 at 11:30am.

       64.     Shankar requested clarification regarding this meeting via email and Skype

message but did not receive any.

       65.     The following day, on July 25, 2019, after Shankar had accepted the invitation for

the “confidential investigation” meeting, Stavrovich finally responded directly to Shankar’s

request for a meeting, stating that she was available on July 29 for the meeting Shankar had

requested.

       66.     When Shankar followed up by scheduling a meeting on Stavrovich’s calendar for

July 29 at 9am to further detail the discrimination by Harvey, she was told that despite the

window of availability on Stavrovich’s calendar for 9am, she would not be able to meet with

Shankar until 4pm (after the “confidential investigation” meeting).

       67.     Shankar’s July 29 meeting with Stavrovich to discuss concerns of discrimination

in the workplace originally scheduled for 9am was then pushed back to 4pm.




                                                 9
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 10 of 20




Following Shankar’s Complaints of Discrimination Concerning Harvey, She Is Investigated for
Allegedly Discriminating Against White Men

       68.       On July 29, around 11:30am, Shankar attended the “confidential investigation”

meeting initiated by the Company and was confronted by Ankura Legal Counsel, Michael

Russano (“Russano”), and People Office Representative, Christine Cook (“Cook”).

       69.       To Shankar’s surprise, instead of engaging in a conversation about Harvey’s

discriminatory behavior, Shankar was told that her own behavior was being investigated.

       70.       Specifically, in a hostile and confrontational tone, Russano began asking Shankar

questions concerning remarks she had made about Harvey and his treatment of others in the

workplace at both Ankura and at their former employer, FTI.

       71.       For example, Shankar was asked whether she had ever referred to FTI as a “boys

club” and whether she had complained about Harvey to anyone at Ankura, including Patterson

and Vint.

       72.       Shankar confirmed that she had complained about Harvey’s behavior because she

believed he acted with discriminatory animus toward women in the workplace, including herself

and Patterson.

       73.       In response to Shankar’s complaints of discriminatory behavior by Harvey,

Russano advised Shankar that only she was being investigated and that Harvey’s behavior and

any wrongdoing by him would not be investigated.

       74.       Upon information and belief, Shankar’s complaints concerning discriminatory

behavior by Harvey were never meaningfully investigated.

       75.       Instead, Russano informed Shankar that the Company was conducting an

investigation into her behavior and whether she had acted improperly, specifically concerning

whether she had discriminated against white men at Ankura.
                                                 10
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 11 of 20




       76.     Russano then proceeded to ask Shankar a series of accusatory questions

concerning her project management and subordinates, suggesting that Shankar had treated her

white male subordinates unfairly because of their race and gender.

       77.     Shankar was taken aback by these accusations, and explained that she had

mentored and supported her white, male subordinates.

       78.     During Shankar’s employment, she had consistently supported her white, male

subordinates, recommending one white, male individual for a prestigious position on an

engagement council of individuals at Ankura who were nominated to represent their office and

level within the Company.

       79.     Shankar supported another white, male individual by giving him several new

project opportunities despite his underperformance on past projects.

       80.     Russano also accused Shankar of being biased in her efforts to promote diversity

initiatives at the Company.

       81.     Shankar’s diversity efforts at the Company included attending women’s events at

the firm, participating in an Ankura women’s group, and encouraging the Company to hold

recruitment events at historically black colleges and universities.

       82.     Shankar was also vocal at the Company about the difficulty in recruiting people

from more diverse backgrounds due to the lack of diversity on her team, specifically advising

others at the Company that she believed the lack of representation made it difficult for more

diverse candidates to see themselves working at the Company.

       83.     Russano responded confrontationally and with hostility to Shankar when she

explained her efforts to promote diversity at the Company and suggested that she had

discriminated against the white men in the office.

                                                 11
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 12 of 20




       84.      Although Shankar was also shocked and offended by this interrogation and the

insinuations made, she spoke honestly about the value of diversity in the workforce and candidly

confirmed to Russano that she had been active at the Company in promoting diversity efforts but

had not treated anyone unfavorably.

       85.      Shankar also emphatically advised Russano that the promotion of diversity in the

workplace is not akin to discrimination against white men, but Russano was dismissive of

Shankar’s attempts to engage in a meaningful conversation concerning diversity.

       86.      Russano also questioned and berated Shankar for providing feedback to a junior

team member – a Caucasian man – based on his poor performance.

       87.      The feedback that Shankar had provided to this junior team member was based on

his creation and distribution of an unnecessary and unapproved analysis, effectively bypassing

established review processes and failing to follow proper protocol.

       88.      Shankar had also provided constructive feedback to this junior team member after

he abruptly left several client meetings with senior leadership present in order to get a drink.

       89.      Before providing feedback to this individual, Shankar had discussed his

performance issues with Patterson, who agreed that his performance warranted the feedback that

Shankar ultimately provided.

       90.      However, Russano was not receptive to Shankar’s explanations of the legitimate

reasons for the feedback and instead used Shankar’s negative feedback of this employee as proof

of her alleged discriminatory bias against white men.

       91.      Upon information and belief, Russano and Ankura did not accuse Caucasian

employees of discrimination based on legitimate performance feedback given to their

subordinates.

                                                 12
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 13 of 20




       92.     Upon information and belief, many employees at Ankura believe that the

Company’s efforts to support and promote diversity within the workplace have been and are

lacking.

       93.     Upon information and belief, Shankar was investigated for discrimination based

on her promotion of diversity efforts at the Company and the legitimate feedback given to

subordinates due to her gender and race.

       94.     Upon information and belief, the Company’s response to Shankar’s legitimate and

professional behavior in the workplace was motivated by discriminatory bias based on her race

and gender and retaliatory animus based on her complaints of discrimination.

       95.     Upon information and belief, Russano and Ankura did not view performance

criticisms by a woman of color to be valid when applied to a Caucasian man.

       96.     Only after this confidential investigation meeting had concluded, and Russano

and Cook had no further questions, was Shankar finally given the opportunity to meet with

Stavrovich to escalate her concerns of discriminatory treatment by Harvey.

       97.     Specifically, on July 29, 2019, Shankar reported to Stavrovich that Harvey had

gratuitously yelled at her and then hung up the phone on her over an innocuous PowerPoint slide,

that he consistently treated her with disdain and hostility, that he had actively campaigned

against her promotion without legitimate reason to do so, that he had ignored her on Analytics

leadership calls and skipped of her updates, and that he had omitted her from relevant emails

involving client work and team management.

       98.     During this meeting, Shankar explicitly stated that she believed Harvey was

treating her unfairly due to her gender.




                                                13
               Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 14 of 20




        99.      Instead of being responsive to Shankar’s concerns, Stavrovich firmly discouraged

Shankar from filing a formal complaint and suggested that she instead take her complaints

directly to Harvey.

        100.     Upon information and belief, on the same day that Shankar was interviewed by

the People Office, July 29, 2019, Patterson was also called into a meeting with Russano and

Cook.

        101.     Upon information and belief, Patterson was questioned regarding statements she

had made about Harvey’s behavior and her own complaints about Harvey’s behavior, in addition

to Shankar’s efforts to promote diversity at the Company.

Ankura Abruptly Terminates Shankar’s Employment

        102.     On July 30, 2019, the day after Shankar was interviewed by the People Office

regarding her complaints of Harvey’s discriminatory behavior, her employment was abruptly

terminated.

        103.     On the same day, July 30, 2019, Patterson’s employment was also terminated.

        104.     At the time of her termination, Shankar was told only that she was being

terminated for “improper comments.”

        105.     At the time of her termination, no substantive detail was provided to Shankar as to

her alleged wrongdoing.

        106.     Upon information and belief, Shankar’s direct supervisors were not consulted in

the termination process.

        107.     Upon information and belief, the Company acted in a discriminatory and

retaliatory fashion in discharging Shankar.




                                                 14
              Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 15 of 20




       108.     There was no legitimate business reason for the termination of Shankar’s

employment.

       109.     Upon information and belief, in contrast to the Company’s aggressive and hostile

treatment of Shankar based on her alleged discrimination against white men following her

advocacy of diversity, Harvey was not investigated by the Company based on Shankar’s

complaints of his discriminatory behavior and he did not face any disciplinary measures.

       110.     Upon information and belief, the Company’s investigation into Shankar’s

behavior was motivated by discriminatory bias based on Shankar’s sex and race.

       111.     Upon information and belief, Shankar’s sex, race, and complaints of

discrimination were motivating factors in Defendant’s decision to terminate her employment.

       112.     As a result of Defendant’s discriminatory and retaliatory termination of her

employment, Shankar was denied income and benefits, continuing opportunities for promotion,

advancement, recognition, and increased compensation she would have received had she not

been terminated.

       113.     As a result of Defendant’s discriminatory and retaliatory termination of her

employment, Shankar has further sustained mental and emotional harm and distress.

       114.     The aforesaid acts and conduct by Defendant, its agents and employees, were

performed willfully, intentionally, maliciously and with reckless indifference to Plaintiff’s

protected rights.

                                FIRST CAUSE OF ACTION
               Discrimination on the Basis of Plaintiff’s Sex Pursuant to Title VII

       115.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.



                                                 15
              Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 16 of 20




       116.     As a result of Defendant’s aforesaid acts, Defendant discriminated against

Plaintiff on account of her sex in violation of Title VII of the Civil Rights Act as amended, 42

U.S.C. § 2000e-2(a), when Defendant terminated her employment.

       117.     As a result of Defendant’s discriminatory and adverse acts, Plaintiff suffered

damage, including without limitation, termination, deprivation of income and benefits, loss of

employment opportunities, emotional pain, suffering, inconvenience, mental anguish,

humiliation, loss of enjoyment of life and damage to reputation and career.

                               SECOND CAUSE OF ACTION
               Discrimination on the Basis of Plaintiff’s Sex Pursuant to NYCHRL

       118.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       119.     As a result of Defendant’s aforesaid acts, Defendant discriminated against

Plaintiff on account of her sex in violation of the New York City Administrative Code § 8-107,

when Defendant terminated her employment.

       120.     As a result of Defendant’s discriminatory and adverse acts, Plaintiff suffered

damage, including without limitation, termination, deprivation of income and benefits, loss of

employment opportunities, emotional pain, suffering, inconvenience, mental anguish,

humiliation, loss of enjoyment of life and damage to reputation and career.

                              THIRD CAUSE OF ACTION
     Discrimination on the Basis of Plaintiff’s Sex Pursuant to New York Executive Law

       121.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       122.     As a result of Defendant’s aforesaid acts, Defendant has discriminated against

Plaintiff on account of her sex in violation of New York Executive Law § 296(1)(a).

                                                 16
              Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 17 of 20




       123.     As a result of Defendant’s discriminatory and adverse acts, Plaintiff suffered

damage, including without limitation, deprivation of income and benefits, loss of employment

opportunities, emotional pain, suffering, inconvenience, mental anguish, humiliation, loss of

enjoyment of life and damage to reputation and career.

                               FOURTH CAUSE OF ACTION
              Discrimination on the Basis of Plaintiff’s Race Pursuant to NYCHRL

       124.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       125.     As a result of Defendant’s aforesaid acts, Defendant discriminated against

Plaintiff on account of her race in violation of the New York City Administrative Code § 8-107,

when Defendant terminated her employment.

       126.     As a result of Defendant’s discriminatory and adverse acts, Plaintiff suffered

damage, including without limitation, termination, deprivation of income and benefits, loss of

employment opportunities, emotional pain, suffering, inconvenience, mental anguish,

humiliation, loss of enjoyment of life and damage to reputation and career.

                               FIFTH CAUSE OF ACTION
     Discrimination on the Basis of Plaintiff’s Race Pursuant to New York Executive Law

       127.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       128.     As a result of Defendant’s aforesaid acts, Defendant has discriminated against

Plaintiff on account of her race in violation of New York Executive Law § 296(1)(a).

       129.     As a result of Defendant’s discriminatory and adverse acts, Plaintiff suffered

damage, including without limitation, deprivation of income and benefits, loss of employment




                                                 17
              Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 18 of 20




opportunities, emotional pain, suffering, inconvenience, mental anguish, humiliation, loss of

enjoyment of life and damage to reputation and career.

                                 SIXTH CAUSE OF ACTION
                 Retaliation for Opposing Discrimination Pursuant to Title VII

       130.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       131.     As a result of Defendant’s aforesaid acts, Defendant retaliated against Plaintiff for

making reasonable, good-faith complaints of discrimination in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. when Defendant terminated

Plaintiff’s employment.

       132.     As a result of Defendant’s retaliation against her, Plaintiff suffered damage,

including without limitation, termination, deprivation of income and benefits, loss of

employment opportunities, emotional pain, suffering, inconvenience, mental anguish,

humiliation, loss of enjoyment of life and damage to reputation and career.

                                SEVENTH CAUSE OF ACTION
                 Retaliation for Opposing Discrimination Pursuant to NYCHRL

       133.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       134.     As a result of the aforementioned actions, Defendant retaliated against plaintiff in

violation of the New York City Administrative Code § 8-101 et seq. when Defendant terminated

plaintiff’s employment in retaliation for plaintiff’s opposition to discriminatory treatment.

       135.     As a result of Defendant’s retaliatory acts, Plaintiff has suffered damage,

including without limitation, termination, deprivation of income and benefits, loss of




                                                 18
                 Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 19 of 20




employment opportunities, emotional pain, suffering, inconvenience, mental anguish,

humiliation, loss of enjoyment of life and damage to reputation and career.

                                EIGHTH CAUSE OF ACTION
          Retaliation for Opposing Discrimination Pursuant to New York Executive Law

          136.     Plaintiff repeats and realleges each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

          137.     As a result of Defendant’s aforesaid acts, Defendant retaliated against Plaintiff for

opposing the discriminatory practices of Ankura in violation of the New York Executive Law §

296(7).

          138.     As a result of Defendant’s retaliation against her, Plaintiff suffered damage,

including without limitation, deprivation of income and benefits, loss of employment

opportunities, emotional pain, suffering, inconvenience, mental anguish, humiliation, loss of

enjoyment of life and damage to reputation and career.

                                            JURY DEMAND

          139.     Plaintiffs hereby demands trial by jury.

          WHEREFORE, Plaintiff respectfully requests that the Court grant judgment for Plaintiff

and that it order and award Plaintiff the following relief against Defendants:

          (1)      A declaratory judgment that the acts, policies, practices, and procedures

complained of herein violated Plaintiff’s rights as secured by the New York City Administrative

Code, § 8-101 et seq., Title VII, 42 U.S.C. § 2000, et seq. and the New York Executive Law, §

290 et seq.;

          (2)      An injunction restraining and enjoining defendant from engaging in further

discriminatory acts;



                                                    19
             Case 1:20-cv-07463 Document 1 Filed 09/11/20 Page 20 of 20




       (3)     Reinstatement to the highest position to which Plaintiff was and would be entitled

with salary, benefits, job responsibilities and other terms of employment commensurate with

such position, and/or front pay;

       (4)     Actual damages in the form of (a) back pay with interest based on Plaintiff’s

appropriate compensation had she not been wrongfully terminated; (b) reimbursement for lost

bonuses, stock, health benefits, 401K contributions, social security, experience, training

opportunities, and other benefits; in an amount to be proved at trial;

       (5)     Compensatory damages for emotional pain and suffering, inconvenience, mental

anguish, humiliation, and loss of reputation in an amount to be proved at trial, but believed to

exceed $150,000;

       (6)     Punitive damages in an amount to be determined at trial;

       (7)     Attorneys’ fees, costs and disbursements;

       (8)     Interest; and

       (9)     Such additional relief to Plaintiff as the Court deems just and proper.



Dated: September 11, 2020
       New York, New York

                                                      BANTLE & LEVY LLP

                                                      /s/ Sherie N. Buell
                                                      Sherie N. Buell
                                                      Lee F. Bantle
                                                      99 Park Avenue, Suite 1510
                                                      New York, NY 10016
                                                      (212) 228-9666
                                                      Attorneys for Plaintiff




                                                 20
